Citation Nr: 1421694	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-49 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating, greater than 30 percent after October 1, 2009 for residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted a temporary 100 percent evaluation for convalescence following left knee surgery, a 100 percent evaluation thereafter, and effective October 1, 2009, a 30 percent evaluation for the left knee.  The Veteran perfected an appeal of the 30 percent evaluation and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation submitted by the Veteran's representative.

The Board notes that the Veteran had previously requested a hearing via video teleconference with a member of the Board.  Notice of the hearing, to be held in April 2012, was erroneously sent to an address where the Veteran no longer resided.  A new hearing was scheduled for May 2012 and the Veteran notified at his place of residence.  The Veteran did not attend the rescheduled hearing, and since that time has not requested an additional hearing.  The Board thus finds that VA has fulfilled its duty to provide the Veteran with an opportunity to testify before the Board.


FINDING OF FACT

Since October 1, 2009, residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty have been productive of chronic residuals consisting of severe painful motion of the left lower extremity.

CONCLUSION OF LAW

The criteria for a rating of 60 percent for residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty have been met since October 1, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Left Tibia and Fibular Unicompartmental Arthroplasty
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for the left knee disability at issue.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  In this case, during a portion of the rating period on appeal, the Veteran was awarded a total (i.e. 100 percent) evaluation.  The Board considers only the period during which a total rating was not in effect, however consideration has included whether one or more staged ratings may be warranted.

In the February 2009 decision on appeal, the Veteran was awarded a total evaluation effective August 22, 2008 based on surgical treatment of the left knee.  A 100 percent evaluation was also assigned effective October 1, 2008 for a one-year period, and thereafter a 30 percent evaluation became effective October 1, 2009.  The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5055, for replacement of the left knee with a prosthesis.  The Code specifies that prosthetic replacement of a knee joint warrants a 100 percent evaluation for one year following implantation of the prosthesis, a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity, and a 30 percent minimum rating is assigned for intermediate degrees of residual weakness.  Pain or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a (2013).

DC 5256 provides ratings for ankylosis of the knee where favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable ankylosis with flexion at an angle of 45 degrees or more is rated 60 percent disabling.  Id.

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Finally, DC 5262 provides ratings based on impairment of the tibia and fibula, providing a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability, and a 40 percent rating for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, as described in greater detail below, the Veteran's left knee disability has not been rated on the basis of limitation of motion and thus provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not applicable.

The Board has also considered whether a separate evaluation is warranted for left knee instability, limitation of extension, or limitation of flexion.  See VAOPGCPREC 23-97; (interpreting that arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; (interpreting that if a veteran has a disability rating under DCs 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04 (interpreting that separate ratings may be granted based on compensable limitation of flexion (DC 5260) and compensable limitation of extension (DC 5261) of the same knee joint).  

After reviewing the entire claims file, the Board finds that the Veteran's service-connected left knee disability has 60 percent disabling, but no greater, since October 1, 2009.  Specifically, the record shows that the Veteran's left knee has been productive of chronic residuals including painful motion of the left lower extremity.

The record reflects that in August 2008 the Veteran underwent a total left knee replacement.  He contends that since the surgery, he has needed crutches and a cane to ambulate.  In his February 2010 notice of disagreement, the Veteran further contended that his postoperative left knee symptomatology was permanently and totally disabling.  He endorses "intermediate degrees of residual weakness," pain and limitation of motion, and "chronic residuals consisting of severe painful motion and weakness in the affected extremity," - effectively parroting the criteria for a 60 percent rating under DC 5055.  In October 2010, he went on to endorse a wide range of other left knee symptomatology including weakened movement, fatigability, incoordination, anterior medial knee pain, tenderness over the medial compartment joint-line to palpation, poor propulsion, giving way, irritability of the knee, episodes of dislocation and locking, the need for assistive devices on ambulation, an inability to walk more than 1 to 2 yards, and an inability to stand for more than 3 to 4 minutes without experiencing severe pain.

On postoperative evaluations in October 2008, the Veteran initially had some swelling of the knee but full extension and flexion to 110 degrees.  By November 2008, the Veteran reported intermittent pain on weight-bearing.  He maintained full extension of the knee, with flexion limited to 130 degrees, but no effusion and "nothing inappropriate" with regard to the knee.  Postoperative radiographic imaging of the left knee and lower leg in October 2008 revealed an old healed fracture of the proximal tibia and fibula shafts, with no acute fracture or subluxation otherwise identified.  There was minimal arthritic narrowing at the lateral tibiofemoral joint, but no additional significant arthritic findings identified.

In July 2009 the Veteran continued to complain of left knee pain at the anterior medial aspect of his left knee prosthesis.  He indicated that it was difficult to walk for long distances.  On evaluation, the Veteran had full extension, full flexion, no erythema, and no swelling.

On VA examination in May 2010, the Veteran endorsed pain on the medial and lateral parts of his left knee.  Examination revealed no deformity, giving way, instability, weakness, or incoordination of the left knee.  However, stiffness, and a decreased speed of joint motion were noted.  The Veteran reported that he was unable to stand for more than a few minutes or walk more than a few yards at a time, although the examiner reported that the Veteran's gait was normal and that he did not use any assistive devices or aids.  On range of motion testing, the Veteran had flexion from 0 to 135 degrees motion and the examiner reported that extension was "limited by 5 degrees."  The examiner stated that there were no effects on the Veteran's usual employment as the Veteran was not employed.  His left knee disability, however, affected numerous areas of daily activity including doing chores, shopping, exercising, playing sports, engaging in recreation, traveling, bathing, and driving.

A VA orthopedic surgery note from June 2010 indicated that a review of radiographic imaging of the left knee revealed that the Veteran's left unicompartmental arthroplasty, more likely than not affected his weight-bearing and gate, and likely caused some abnormal wear with in the weight-bearing joints of the left lower extremity. 

The Veteran underwent an additional VA examination in August 2010 at which time he had flexion of the left knee from 0 to 130 degrees and full extension.  While the examiner opined that there was objective evidence of pain with active motion on the left side, it was noted that there was no evidence of pain following repetitive motion and no additional limitation of motion following three repetitions of range of motion.  The Veteran's gait was antalgic with poor propulsion.  The examiner also reported that the Veteran's left knee symptoms included tenderness and pain, including at rest, indicating that pain was present at all times and throughout the Veteran's range of motion.  Radiographic imaging revealed slight patellar spurs and fractures of the proximal tibia and fibula.

To the extent that the Veteran endorsed ongoing symptomatology such as pain, the Board finds such endorsements to be competent as pain is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board further finds such endorsements to be credible as VA examinations have revealed evidence of objective signs of pain on motion and while at rest.  Thus, the criteria for a 60 percent rating under DC 5055, a knee replacement with chronic residuals consisting of severe painful motion, have been met.  See 38 C.F.R. §4.71a.  As indicated above, the next higher rating is a 100 percent evaluation which is available only for the one year following implantation of a knee prosthesis.  The Veteran's total left knee replacement was in August 2008, and thus a rating of 100 percent is not warranted from October 1, 2009.

Note (2) of the rating criteria for prosthetic implants directs that special monthly compensation may be assignable on evidence of the permanent use of crutches.  The Veteran has endorsed the use of assistive devices while walking.  However the use of such devices has not been noted in medical treatment records to include on VA examination.  While the Veteran is competent to report that he uses such devices, the lack of medical indication or prescription for their use, and the fact that he was not using such devices at the time of VA examinations, establishes that the Veteran is not subject to the permanent use of crutches as discussed in Note (2) of the criteria for rating prosthetic implants.

The Board has also considered application of DCs 5256, 5261 and 5262 by analogy, but finds that a rating of greater than 60 percent is not available under these Codes as none provide for rating in excess of 60 percent.  While DC 5256 does provide for a 60 percent rating on extremely unfavorable ankylosis, here the Veterans knee has motion and thus has not been ankylosed.

Of the remaining potentially applicable Diagnostic Codes, those related to rating disabilities of the knee do not provide for any rating in excess of 60 percent.  This includes Codes relating to the knees and legs (DCs 5256 - 5263), as well as DC 5275 which provides ratings for a shortened lower extremity.  38 C.F.R. § 4.71a.

In some circumstances separate and distinct manifestations from the same injury may permit simultaneous ratings under several Diagnostic Codes; however, the critical element in permitting the assignment of several ratings under various Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  For example, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, as noted above, the provisions of DC 5055 for total knee replacement do not provide for consideration of these Codes while expressly identifying alternate Codes which may apply (i.e. DCs 5256, 5261 and 5262).

Having reviewed the entire claims file, including the Veterans lay contentions, the Board concludes that residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty, have been 60 percent disabling but not greater, since October 1, 2009.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected postsurgical left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of surgical intervention and replacement of the knee, pain and weakness in the affected lower left extremity, and limitation of motion of the knee when applicable.  The Veteran's endorsed symptomatology includes pain, irritability, and instability.  The Veteran has also endorsed severe limitations in walking and standing.  The Board finds that by rating the Veteran's post knee replacement predominantly on the basis of painful motion and weakness, DC 5055 reasonably contemplates the Veteran's demonstrated manifestations associated with his service-connected left knee disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, while the record reflects that the Veteran is not currently employed, on careful review and consideration the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in June 2010.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, for an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In this case, such information was provided to the Veteran in documentation sent to him along with a June 2010 statement of the case which described the rating criteria used to rate his service-connected left knee.  Furthermore, the Board finds that the Veteran demonstrated actual knowledge of what the evidence must show to substantiate his claim in October 2010 correspondence with VA and a November 2010 letter to his representative wherein he specifically stated that he believed his symptoms met the criteria of a 60 percent rating.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2010 and August 2010 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating of 60 percent, and no higher, for residuals of left tibia and fibular fractures, status post-unicompartmental arthroplasty is granted, effective October 1, 2009.





____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


